DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 6/27/2022. The withdrawn claims 14-28 have been rejoined with the allowed claim set.

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Tener on August 3, 2022.

3.	The application has been amended as follows:

	Claim 14 line 1:
Change “An isotropic hydroxyapatite/gelatin composite material, obtainable by the”
to -- An isotropic hydroxyapatite/gelatin composite material, obtained by the-- 

Allowable Subject Matter
4. 	Claims 1-41 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Wan et al. (CN 101239202 A as listed on the IDS dated 4/29/2020; English Translation incorporated herewith).

Summary of Claim 1:
A method for producing an isotropic hydroxyapatite/gelatin composite material, which comprises at least the following steps: 

a) providing a suspension of powdery hydroxyapatite in a liquid medium selected from the group consisting of a C1-C10 alcohol and mixtures thereof with water; 

b) adding an aqueous solution of gelatin, in a concentration of 1 to 40% by weight of gelatin, to the suspension to provide a mixture with a hydroxyapatite/gelatin ratio of 1:1 to 10:1; 

c) agitating/stirring the mixture at a predetermined temperature for a predetermined period of time, until partial or complete evaporation of the liquid medium; 

and d) optionally drying the product obtained in step c).

 
Wan et al. teach a method for preparing a composite material wherein the composite material comprises hydroxylalpatite and gelatin (claim 1), wherein the method comprises an emulsion of hydroxylapatite reacted with a clear gelatin solution and the reaction product is vacuum dried (claim 1), wherein the emulsion of hydroxylapapite is formed by added hydroxylapatite powder to water and uniformly mixing (claim 2), wherein the gelatin is in a clear solution (claim 2), wherein the weight ratio of hydroxylapaptite to gelatin is 1:2 – 4 (Abstract), wherein in a preferred embodiment (detailed ways) 2 g of gelatin is added to 1 g of hydroxylapatite, wherein the gelatin is at a concentration of 6%. As such, the amount of gelatin is 4 wt% in the total mixture (0.06 concentration of gelatin x 2 g of gelatin  = 0.12 g of gelatin; 0.12 g of gelatin / 3 g total mixture amount = 4 wt% of gelatin in the total mixture). Wan et al. further teach the mixture is heated and stirred and then the reaction product was poured into an evaporating dish (detailed ways).
Wan et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed step a) wherein the liquid medium includes an alcohol. Furthermore, the method of Wan et al. results in hydroxyapatite flakes with a layered structure and not the isotropic composite material produced by the instant invention.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763